Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.Claims 11, 13, 14, 18, 20-24 are pending.
3.Claims 11, 13, 14, 18, 20-24 rejected.
Response to Arguments
4. Applicant argues that the office action failed to teach “continuously transmitting a signal” in page 2, 4th paragraph  of the reply filed 06/09/2022. 
Looking at applicant’s specification as filed [0018] [0023] the limitation “continuously” is described as constantly, or intermittently or periodically.  Based on this Ji teaches in [0046] a csi-rs i.e. a signal being transmitted in every TTI or a TTI of a regular period i.e. periodically.
	Therefore, the combination of Ji and Kang teaches “continuously transmitting a signal including a synchronization signal and a broadcast channel”.

Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 11, 13, 14, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2015/0373736 A1) and in view of Kang et al. (US-PG-PUB 2011/0317780 A1).


This application is about a technique for implementing appropriate beam detection at 
Initial connection to a 3D-MIMO base station and is shown in fig. 2


    PNG
    media_image1.png
    538
    735
    media_image1.png
    Greyscale





The primary reference Ji et al. (US-PG-PUB 2015/0373736 A1) is about a system for transmitting channel state information and is shown in fig. 3


    PNG
    media_image2.png
    615
    410
    media_image2.png
    Greyscale








The second reference Kang is about a method and apparatus for enhancing synchronization in a heterogenous network and is shown in fig. 7

    PNG
    media_image3.png
    401
    592
    media_image3.png
    Greyscale











For claim 11. Ji teaches a radio base station (Ji fig. 4 a base station) comprising: 
a transmitter( Ji fig. 4, 410 a transceiver i.e. transmitter and receiver see also [0077] ) that continuously transmits(looking at applicant specification as filed [0018] the continuous transmission is done constantly or intermittently i.e. periodically based on this Ji [0046] CSI-RS being transmitted at every TTI periodically i.e. intermittently or continuously) ,  to a terminal (Ji [0046] CSI-RS being transmitted at every TTI periodically i.e. intermittently or continuously to a terminal ) ,a downlink user common signal (looking at applicant specification [0019] downlink common user signal can be synchronization signals, CRSs, or discovery signals based on this Ji teaches [0046]  CSI-RS being transmitted from BS to Ue see also [0080] reference signal being transmitted);
applying different precodings corresponding to multiple time slots(Ji [0046] CSI-RS being transmitted by eNb using different horizontal beams at every TTI i.e. time slot), on a physical broadcast channel(Ji [0048] a physical channel processing which is used to transmit csi-rs)
and 
a receiver that receives a selection result of a precoding selected by the terminal from among 
the different precodings (Ji[0064]-[0067] step 33-35 a selection being made by Ue and Ue being schedule by eNB  using the selected indexes of  srb).
Ji does not expressly teach transmit, a signal including a synchronization signal and a broadcast channel. 
However, Kang from a similar field of endeavor teaches transmit a signal including a synchronization signal and a broadcast channel(looking at applicant specification [0018][0023][0026] which was indicated as support for the amendment made in the amendment made July 2, 2020 applicant advise that support for the amendment was to be found in canceled claims 12 and 19 however, nowhere in the specification does the applicant made mention of a synchronization signal having two components furthermore fig.2 which applicant deem to be most closely figure related to the invention only teaches a synchronization signal sequence  based on this Kang teaches fig. 7 a slot of a radio frame in which a signal is multiplex with PSS,SSS and PBCH see also [0065]-[0069]  see also [0101] a synchronization signal sequence being transmitted from a base station to a Ue).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kang and the combined teaching of Kang and the teaching of Ji to use a synchronization signal sequence in order to perform beamforming in massive MIMO. Because Kang teaches of identifying ID of node sending report after receiving synchronization signal allowing for identifying each node sending report thus providing for faster initial access in MIMO environment thus providing for efficient spectrum utilization (Kang [0006][0019]).

For claim 13.     The combination of Ji and Kang teaches all the limitations of claim 11, 
Ji teaches wherein the different precodings are applied to the downlink user common signal on a time basis (Ji [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 

For claim 14.     The combination of Ji and Kang teaches all the limitations of claim 11, Ji teaches wherein the transmitter transmits the downlink user common signal periodically (Ji [0046] CSI-RS being transmitted at every TTI periodically i.e. intermittently or continuously to a terminal ).  

For claim 18 Ji teaches a terminal  (Ji fig. 5 a Ue) comprising: 
a receiver (Ji fig. 5, 510 a transceiver i.e. transmitter and receiver see also [0086]) that continuously receives(looking at applicant specification as filed [0018] the continuous transmission is done constantly or intermittently i.e. periodically based on this Ji [0046] CSI-RS being transmitted at every TTI periodically i.e. intermittently or continuously)  a downlink user common signal (looking at applicant specification [0019] downlink common user signal can be synchronization signals, CRSs, or discovery signals based on this Ji teaches [0046]  CSI-RS being transmitted from BS to Ue see also [0080] reference signal being transmitted);to which different 
precodings are applied corresponding to multiple time slots(Ji [0046] CSI-RS being transmitted by eNb using different horizontal beams at every TTI i.e. time slot), the downlink user common signal(looking at applicant specification [0019] downlink common user signal can be synchronization signals, CRSs, or discovery signals based on this Ji teaches [0046]  CSI-RS being transmitted from BS to Ue); 
and 
a transmitter that selects a desired precoding from among the different precodings applied to 
the downlink user common signal and transmits a selection result(Ji[0064]-[0067] step 33-35 a selection being made by Ue and Ue being schedule by eNB  using the selected indexes of  srb).
Ji does not expressly teach  transmit, a signal including a synchronization signal and a broadcast channel. 
However, Kang from a similar field of endeavor teaches transmit a signal including a synchronization signal and a broadcast channel(looking at applicant specification [0018][0023][0026] which was indicated as support for the amendment made in the amendment made July 2, 2020 applicant advise that support for the amendment was to be found in canceled claims 12 and 19 however, nowhere in the specification does the applicant made mention of  a synchronization signal having two components furthermore fig.2 which applicant deem to be most closely figure related to the invention only teaches a synchronization signal sequence  based on this Kang teaches fig. 7 a slot of a radio frame in which a signal is multiplex with PSS,SSS and PBCH see also [0065]-[0069]  see also [0101] a synchronization signal sequence being transmitted from a base station to a Ue).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kang and the combined teaching of Kang and the teaching of Ji to use a synchronization signal sequence in order to perform beamforming in massive MIMO. Because Kang teaches of identifying ID of node sending report after receiving synchronization signal allowing for identifying each node sending report thus providing for faster initial access in MIMO environment thus providing for efficient spectrum utilization (Kang [0006][0019]).

For claim 20.    The combination of Ji and Kang teaches all the limitations of claim 18, Ji teaches wherein the downlink user common signal is transmitted periodically (Ji [0046] CSI-RS being transmitted at every TTI periodically i.e. intermittently or continuously to a terminal ) .   

For claim 21.    The combination of Ji and Kang teaches all the limitations of claim 18, 
Ji teaches wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).

For claim 22.    The combination of Ji and Kang teaches all the limitations of claim 18, 
Ji teaches wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).

7.Claims 23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2015/0373736 A1) in view of Kang et al. (US-PG-PUB 2011/0317780 A1)
and in view of Eder et al. (US-PG-PUB 2014/0112404 A1).

For claim 23. The combination of Ji and Kang teaches all the limitations of claim 11,
The combination of Ji and Kang does not teach wherein the synchronization signal is transmitted sequentially with the different precodings corresponding to the multiple time slots.
However, Eder from a similar field of endeavor teaches the synchronization signal is transmitted sequentially with the different precodings corresponding to the multiple time slots (Eder [0044] TTI i.e. time slot arranged sequentially and PBCH scheduled in the sequentially arranged time slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Eder and the combined teaching of Ji and Kang to transmit PBCH sequential in order to arrive at applicant invention. Because Eder teaches to jointly detect channel interference and signals on synchronization signal thus providing efficient spectrum utilization (Eder [0006]).

For claim 24. The combination of Ji and Kang teaches all the limitations of claim 18,
The combination of Ji and Kang does not teach wherein the synchronization signal is received sequentially with the different precodings corresponding to the multiple time slots.
However, Eder from a similar field of endeavor teaches wherein the synchronization signal is received sequentially with the different precodings corresponding to the multiple time slots (Eder [0044] TTI i.e. time slot arranged sequentially and PBCH scheduled in the sequentially arranged time slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Eder and the combined teaching Ji and Kang to transmit PBCH sequential in order to arrive at applicant invention. Because Eder teaches to jointly detect channel interference and signals on synchronization signal thus providing efficient spectrum utilization (Eder [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damnjanovic et al. (US-PG-PUB 2013/0281076 A1) small cell activation procedure 
Poitau et al. (US-PG-PUB 2014/0056220 A1) method and apparatus for device discovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412